Citation Nr: 0839793	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served as a member of the Alabama National Guard 
with multiple documented periods of active duty for training 
as well as verified active duty service from October 1974 to 
February 1975 and from October 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Montgomery, Alabama in 
August 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The Board notes that upon private examination conducted in 
July 2008, the veteran asserted that secondary to his left 
shoulder injury, he has compensated by overusing his right 
shoulder and now has a resulting right shoulder disability.  
As such, the Board liberally construes an informal claim for 
service connection for a right shoulder condition, to include 
as secondary to his claimed left shoulder injury, and the 
claim is hereby referred back to the RO for appropriate 
disposition.  See 38 C.F.R. § 3.155 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks service connection for residuals of a left 
shoulder injury, which occurred during active military 
service.  A review of the record indicates that further 
development is necessary in this case.  

To date, the veteran has not been afforded a VA examination 
to determine the likely etiology of his disability.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is: (1) competent 
evidence that the veteran has a current disability; (2) 
evidence establishing that he suffered an event, injury or 
disease in service; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  

Considering that there is competent medical evidence of a 
current left shoulder disability, the service treatment 
records show that the veteran experienced an in-service left 
shoulder injury, and there is lay evidence of continuity of 
symptoms since service, the Board finds that a VA examination 
is warranted in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.   The veteran must be afforded a VA 
examination to determine the nature and 
etiology of his current left shoulder 
disability.  The claims folder, to 
include all records and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination. 

The examiner should indicate any 
currently diagnosed left shoulder 
disability, to include any residual of 
the in-service shoulder injury, and 
then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current left shoulder 
disability is related to the in-service 
injury.  The examiner must conduct all 
testing deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions 
expressed must be provided.

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




